Title: [Diary entry: 8 August 1786]
From: Washington, George
To: 

Tuesday 8th. Mercury at 72 in the Morning—79 at Noon and 75 at Night. Wind Southerly and day warm, especially the forepart of it. In the Evening there were appearances of a settled rain, enough of which fell to make the eves of the House run but it was of short continuance. Rid by Muddy hole Plantation to my meadow in the Mill swamp; and leveled from the old dam, just below Wades Houses, to the head of the Old race by the stooping red oak; stepping 27½ yds. or as near as I could judge 5 Rods between each stake, which are drove in as follows. 1 at the Water edge where I begun, and levl. with the Surface thereof; two in the old race (appearances of which still remain) and a fourth by a parcel of small

Persimon bushes after having just passed the Bars leading into the Meadows. The others at the distance above mentioned from each other to the stooping red oak. 

1.
Stake in, & levl. with the water









feet
I.
qrs.






2.
5 Rod
rise
1
0
2






3.
5 Do.
do.

10







4.
5 Do.
do.

10
3
by Bars.





5.
5 Do.
do.
1
5
1






6.
5 Do.




Fall
1
0
3


7.
5 Do.




Do.

5
3


8.
5 Do.
rise

10







9.
5 Do.




Fall


1


10.
5 Do.
rise


1






11.
5 Do.
rise

6







12.
5 Do.




Fall

9



13.
5 Do.






2
3


14.
5 Do.
rise

4
3






15.
5 Do.
rise

2
1






16.
5 Do.




Fall

4



17.
5 Do.




Fall

2
2


18.
5 Do.
rise

10
1






19.
5 Do.




Fall
2
3



20.
24 yds.
rise

1
2








   
     
      7 ditto
      }
     
     
      into Ditch
     
   

rise

2








Total Rise
7
3
2
Fall
5
4




difference




1
11
2





7
3
2

7
3
2

 By this it appears that the ground from the level of the Water at the old dam by Wades Houses to the race by the Stooping red oak, is higher by two feet (wanting half an Inch) than the bottom of the race in its present filled up state, is, and that the ditch, or old race must be considerably sunk—the old dam considerably raised, and strengthned in order to throw the water into the New ditch—or a dam made higher up the run so as to gain a greater fall which of the three, may be most eligable as it will, without any great additional expence drain a good deal more of the Swamp. But if it should be thought more eligable—deepning the race and raising the dam will carry of the water from the Meadow below but then it may Drown the land above.  At Muddy hole the hands finished hoeing the drilled Corn, on Saturday last and on Monday & this day were employed in getting out Wheat. In the evening Mr. Fitzhugh of Chatham and Mr. Robt. Randolph came here from Ravensworth.